                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                  Case No. 18CR5247-BAS

                                             Plaintiff,
                         vs.
                                                                  JUDGMENT OF DISMISSAL
GILBERTO HEREDIA,                                                         ~-
                                                                          I

                                                                                             ·o
                                           Defendant.


                                                                                                  '_,         '
                                                                                                        ~·-~-·--

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation; Aiding and Abetting




 Dated:   12/11/2019
                                                                                 embin
                                                             United States District Judge
